Title: John Martin Baker to Thomas Jefferson, 3 April 1811
From: Baker, John Martin
To: Jefferson, Thomas


          
            Sir,
             Consulate of the United States. Palma. Island of Majorca.
 April 3d 1811.
          
           I had the Honor to address You last on the 14th of May ultimo, which letter with former ones, I hope have come safe to hand: for want of opportunities direct, I have availed, as I now do, to send my letters, when opportunities offer, to Richard. S. Hackley Esquire—Consul. Cadiz. who is so obliging as to forward them—Sir, the American trade to this quarter, and particularly to the ports within the district of my Consulate, being so very uncertain, and of late become so precarious, that since my late arrival and return from the United States, to my Station, the receipt of Every Consular Emolument, my dues, for Tarragona. Majorca—Minorca, and Yvica. has in its amount no more than satisfied the payment of rent for a decent House to dwell in, for which I pay One hundred and Ninety two Dollars Yearly. My family large, Provissions now high, and my hope and dependance on the American Squadron coming, now reduced to the last expectation. I most Respectfully, Entreat your Excuse for importuning, and pray you Sir, to influence in my favor with His Excellency. The Most Honorable James Madison, President of the United States of America. for the appointment of Consul at Lisbon. in the place of William Jarvis Esquire, who I am credibly informed, has left said place. I beg leave Sir, to say, that this application, is in the case, that I have not been appointed to Tunis, or other affrican consulate, in virtue of my Solicitation to you, in my respects, under date the 14th of May last, which I have the Honor to confirm. Your consideration on my Situation, unfortunately disappointed, in a Strange Country, with a large family, will I hope and trust Sir, apologize for my pressing entreaties for your friendly interference.  Since my arrival Sir, I have had no direct opportunity for any port of the United States. to remit you the Box. I received at Sardeña, and the other articles that I have by me, (since the month of June) purchased per Your order. if some Vessel for the United States, does not offer within fourteen days, I will send them on, Via Cadiz.— 
           Mrs Baker prays Your Acceptance of her Respectful Compliments, and joins me in prayers for Your Health, and Happiness.I have the Honor to be with the Highest Respect and Gratitude.
          
            Sir Your Most Obedient humble servant
            
 John Martin Baker.
          
        